Citation Nr: 1441199	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-39 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Evaluation of peripheral neuropathy, left lower extremity, rated as 20 percent disabling prior to July 31, 2008, 30 percent disabling prior to April 6, 2012, and 40 percent disabling thereafter.

2.  Evaluation of peripheral neuropathy, right lower extremity, rated as 20 percent disabling prior to July 31, 2008, 30 percent disabling prior to April 6, 2012, and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran had previously filed a claim for an increased rating in February 2007, which was decided in a November 2007 rating decision.  The Veteran did not file a Notice of Disagreement with that decision.  He filed a claim for an increased rating in July 2008.  As the Veteran did not express disagreement with the February 2007 rating decision, the July 2008 claim is not a Notice of Disagreement with the rating assigned in the February 2007 rating decision.  See 38 C.F.R. § 20.201 (2013).

The Board also notes that the Veteran submitted copies of a November 3, 2008 rating decision codesheet that indicated a disability evaluation of 40 percent for his peripheral neuropathy of the left and right lower extremities, effective July 2008.  The VA Adjudication Procedures Manual M21-1MR, Part III, Subpart iv, Chapter 7, Section B, Topic 5, provides that a claimant's designated power of attorney (POA) must be permitted to review, prior to promulgation, completed rating decisions and deferred ratings in a setting provided by the Veteran Service Center manager.  According to the M21-1MR III.iv.7.A.1.f, the codesheet of a rating decision is intended for internal processing and not routinely distributed to the claimant, and M21-1MR III.iv.7.A.1.e provides that the claimant is to be sent the narrative portion of the decision along with notification of the decision.  As the only rating decision on file is the January 2009 rating decision, which was provided to the Veteran with official notice, that decision is the only rating decision made on the Veteran's July 2008 claim for the purposes of the present appeal.

The record reflects that after the final Supplemental Statement of the Case (SSOC) additional relevant evidence was submitted to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

In June 2012 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) from November 1, 2008.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's peripheral neuropathy of the left lower extremity was manifested by moderately severe incomplete paralysis of the sciatic nerve, with subjective complaints of pain, loss of feeling, weakness, balance issues, ataxia, and burning, tingling, and prickling sensations.

2.  For the entire period on appeal, the Veteran's peripheral neuropathy of the right lower extremity was manifested by moderately severe incomplete paralysis of the sciatic nerve, with subjective complaints of pain, loss of feeling, weakness, balance issues, ataxia, and burning, tingling, and prickling sensations.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.14, 4.21, 4.41, 4.120, 4.124a, Diagnostic Codes 8620, 8621 (2013).

2.  For the entire period on appeal, the criteria for a disability rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.14, 4.21, 4.41, 4.120, 4.124a, Diagnostic Codes 8620, 8621 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter from VA dated in August 2008 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, private medical records, and Social Security Administration (SSA) records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The AOJ provided the Veteran VA examinations in September 2008, January 2010, and April 2012.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's peripheral neuropathy.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claims at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's lower extremity neuropathy has been rated under Diagnostic Codes 8620 and 8621 of 38 C.F.R. § 4.124a (2013).  Under Diagnostic Code 8620, neuritis relating to impairment of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with evidence of marked muscular atrophy.  Complete paralysis will be evaluated as 80 percent disabling for such symptoms as foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Under Diagnostic Code 8621, neuritis relating to impairment of the external popliteal nerve is rated as follows: a 10 percent rating is assigned for mild incomplete paralysis, moderate incomplete paralysis is assigned a 20 percent rating, and severe incomplete paralysis is assigned a 30 percent rating.  Complete paralysis with foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of toes; abduction of foot loss, weakened adduction; anesthesia covers entire dorsum of foot and toes is assigned a 40 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2013).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2013).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

Analysis

The Veteran's bilateral lower extremity disability was assigned a 30 percent rating from July 31, 2008 forward, under Diagnostic Code 8699-8621, and a 40 percent rating from April 4, 2012 forward under Diagnostic Code 8620.

In March 2008 the Veteran underwent a neurology consultation.  The Veteran reported pain that consisted of a burning sensation and outright pain.  The pain was located in the soles of his feet and to some degree the dorsum of the feet extending up the legs to the knees.  The Veteran reported an increased loss of feeling or sensation in the feet, and some degree of weakness, which the examiner noted was actually pain with moving the legs whenever the Veteran was on them for a prolonged amount of time.  Upon physical evaluation, the examiner noted that the Veteran had good proximal and distal strength in his legs, based on detailed testing of the lower extremities.  He indicated peripheral sensory testing revealed position sense to be intact.  Vibration sense, light touch and pinprick were somewhat diminished to the ankles.  The Veteran's station and gait was approximately six inches wide with a tendency to favor the left leg.  The examiner noted the Veteran's reflexes were absent in the lower extremities with bilaterally downgoing toes.  The examiner noted the presence of mild sensory gait ataxia due to the peripheral polyneuropathy.  The examiner also observed the presence of severe arthritic disease of the knees, which complicated all of the Veteran's ongoing movements and activity.  The examiner stated that the Veteran did not actually describe much in the way of painful peripheral polyneuropathy, but may have also had arthritic complaints in the feet.

The Veteran was afforded a VA-contracted examination in September 2008.  The Veteran reported experiencing flare-ups on a daily basis that affected his legs and the bottoms of his feet and resulted in pain, weakness, fatigue, and functional loss.  The flare-ups did not cease until he was able to sit down and remove pressure from his legs and feet.  He reported experiencing tingling, prickling, and burning sensation of the skin.  On physical evaluation, the examiner noted that the Veteran had abnormal motor and sensory function of his bilateral lower extremities, in the form of neuritis and neuralgia.  The examiner observed muscle atrophy in both lower extremities that was a direct effect of nerve damage.  The examiner described the Veteran's peripheral neuropathy as moderate to severe.  He also noted that the functional impact of the Veteran's disabilities included very painful slow walking, the necessity of shoe inserts, difficulty traveling, and the ability to tolerate only rare climbing.

The Veteran underwent a private medical examination in March 2009.  The Veteran reported leg pain due to diabetic neuropathy of his legs, as well as numbness and tingling in both feet and both lower extremities.  He reported that he could not stand, walk, lift, or use stairs very easily.  On physical evaluation, the examiner noted the Veteran had normal muscle strength of the lower extremities in both proximal and distal muscle groups.  He had normal bulk and tone of all muscle groups.  "Muscle stretch" reflexes were normal and symmetrical throughout.  The examiner also reported that the Veteran had normal sensation to pinprick and light touch throughout except for numbness over both feet.  The examiner diagnosed the Veteran with leg pain.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported chronic numbness and tingling involving his feet and lower legs as well as some involvement up into both of his thighs, as well as chronic burning sensations and aching pain.  The Veteran described the burning sensation and pain as a 5 to 9 on a scale of 1 to 10, and indicated that the pain tended to progress throughout the day, especially if he spent a lot of time on his feet.  He reported weakness, fatigability, and lack of endurance, as well as some balance issues associated with the neuropathy symptoms and some apparent sensory ataxia.  He also indicated he had instability with movement and used a cane as a result.

On physical evaluation, the examiner noted that the Veteran displayed essentially normal strength in the lower extremities, and had no atrophy, wasting, or rigidity.  The examiner observed normal muscle tone in the extremities, but also noted diffuse hypoflexia.  Deep tendon reflexes were somewhat diminished in the lower extremities diffusely.  No significant motor deficits were evident.  Sensory examination in the lower extremities showed diminished monofilament sensation, light touch sensation, two-point discrimination, sharp / dull discrimination, and vibratory sensation in both lower extremities from the knees down into the feet and toes diffusely.  Romberg testing results were negative.  The Veteran had difficulty with tandem walking and heel / toe walking.  The examiner described the effects of the Veteran's neuropathy on his employability as moderate in severity.

In a March 2010 statement, the Veteran reported that he felt his neuropathy extended into his knee area as well as his feet and legs.

The Veteran was afforded a VA examination in April 2012.  The Veteran reported chronic numbness and tingling in his lower extremities, with symptoms involving the feet and lower legs up into both thighs.  He reported chronic burning dysesthesias and aching pain involving both legs, as well as weakness with fatigability and lack of endurance.  The Veteran reported moderate constant pain, moderate paresthesias or dysesthesias, and moderate numbness in both lower extremities.

On physical evaluation, neurological testing revealed normal strength with knee extension, knee flexion, and ankle plantar flexion, and 4/5 strength with ankle dorsiflexion.  Deep tendon reflexes were absent in the knees and ankles.  Light touch monofilament testing showed normal sensation in the knees and thighs, decreased sensation in the ankle and lower leg, and no sensation in the feet and toes.  Vibration sensation of the lower extremities was absent, as was cold sensation.  The examiner did not observe muscle atrophy, but noted the presence of trophic changes attributable to diabetic peripheral neuropathy, in particular thinning of the hair on the lower legs and feet.  The examiner reported that the Veteran had moderately severe sciatic nerve neuropathy with incomplete paralysis, and mild incomplete paralysis of the femoral nerve.  The examiner noted the Veteran had moderate-to-severe functional limitations with regard to his bilateral lower extremities, and with regard to both physical and sedentary employment and activities.  The examiner concluded that these limitations most likely rendered the Veteran unable to secure or maintain substantially gainful employment.

An October 2013 orthopedic consultation note indicated the Veteran reported not having any feeling in either of his feet or ankles.  On physical evaluation the examiner noted that the Veteran had totally diminished sensation in his left foot distal to his bandages that was verified with pinwheel.  The examiner also noted that the Veteran's feet were pink, warm, and without a palpable dorsal pedal pulse.

A subsequent October 2013 nurse outpatient note indicated the Veteran continued to complain of numbness and tingling in his feet.

The Board finds that the Veteran's symptoms more closely approximate the disability picture contemplated by the 40 percent rating under Diagnostic Code 8620 for the entire period on appeal.  38 U.S.C.A. § 5107 (West 2002).  As noted above, the September 2008 and April 2012 VA examiners described the Veteran's peripheral neuropathy of the lower extremities as "moderate to severe" and "moderately severe," and thus his peripheral neuropathy more closely approximates symptoms of a moderately severe degree as required for a rating of 40 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2013).

At no time during the appeal period has the Veteran's incomplete paralysis of the sciatic nerve been assessed as severe with marked muscular atrophy, nor has the Veteran been shown to have complete paralysis of the nerve, accompanied by dangling or dropped feet, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  In March 2008, the Veteran was found to have good strength while in September 2008, he was noted to have muscle atrophy bilaterally.  In March 2009, however, he had normal strength, bulk and tone and in January 2010, he had normal muscle tone and normal strength without atrophy, wasting, or rigidity.  In April 2012, he had normal strength with knee, extension and flexion and ankle plantar flexion although he did have 4/5 strength with ankle dorsiflexion.  The examiner noted there was no muscle atrophy.  The Board acknowledges that the September 2009 examiner noted the presence of muscle atrophy in the bilateral lower extremities; however the atrophy was not described as "marked," and several months later, he was assessed as having normal bulk and tone.  The other evidence also does not show evidence of marked muscular atrophy.    

The Board notes the Veteran would not be entitled to a higher rating under Diagnostic Code 8621, as a 40 percent rating is the maximum allowable under that Code.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2013).  Additionally, the Board considered whether the Veteran may be entitled to a separate rating for incomplete paralysis of the femoral nerve, as noted in the April 2012 VA examination report.  However, a separate evaluation is inappropriate as it would constitute pyramiding.  See 38 C.F.R. § 4.14 (2013).  The Board also considered whether a separate rating would be warranted under a code for muscle injuries.  See 38 C.F.R. § 4.73 (2013).  However, the applicable rating criteria for the sciatic nerve contemplate the effects of the nerve disability on the muscles.  Accordingly a separate evaluation under those criteria would constitute pyramiding.   

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's peripheral neuropathy of the bilateral lower extremities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's peripheral neuropathy is manifested by subjective complaints of pain, loss of feeling and sensation, burning, tingling, and prickling sensations, weakness, fatigue, numbness, balance issues, and objective findings of decreased or absent sensation and reflexes, pain, and abnormal motor functioning.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's peripheral neuropathy.  See 38 C.F.R. § 4.1 (2013).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the 40 percent disability ratings for the peripheral neuropathy of the lower extremities: 20 percent for diabetes mellitus, 10 percent for peripheral neuropathy of the upper right extremity, 10 percent for peripheral neuropathy of the upper left extremity, and 10 percent for coronary artery disease.  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Moreover, the Veteran has at no point during the current appeal asserted, nor has the evidence indicated, that his service-connected peripheral neuropathy of the lower extremities resulted in further disability when viewed in combination with each other or his other service-connected disabilities.  It is also noted that the Veteran reported that he was unable to work as a result of service-connected disability effective October 31, 2008, and that he is in receipt of TDIU from November 1, 2008.  See Johnson v. McDonald, 2013-7104 (The Court of Appeals for the Federal Circuit stated that 38 C.F.R. § 3.321(b) fills a gap in those situations in which a Veteran's overall disability picture is less than total unemployability but where the disabilities are inadequately represented).
  
In sum, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 


ORDER

For the entire period on appeal, entitlement to a 40 percent disability rating, but no higher, for peripheral neuropathy of the left lower extremity is granted.

For the entire period on appeal, entitlement to a 40 percent disability rating, but no higher, for peripheral neuropathy of the right lower extremity is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


